TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 14, 2014



                                     NO. 03-14-00482-CR


                                 Justin Baker Haile, Appellant

                                                  v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the order entered by the trial court on July 9, 2014. Having reviewed the

record, it appears that the Court lacks jurisdiction over this appeal.     Therefore, the Court

dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to this

appeal, both in this Court and the court below.